This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,334

 5 JOSEPH DOMINGUEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
 8 Matthew J. Sandoval, District Judge


 9 Gary K. King, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13   Bregman & Loman, P.C.
14   Eric Loman
15   Sam Bregman
16   Albuquerque, NM

17 for Appellant
 1                            MEMORANDUM OPINION

 2 KENNEDY, Chief Judge.

 3   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 4 proposed summary disposition. No memorandum opposing summary dismissal has

 5 been filed, and the time for doing so has expired.

 6   {2}   DISMISSED.

 7   {3}   IT IS SO ORDERED.



 8                                        ____________________________________
 9                                        RODERICK T. KENNEDY, Chief Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 CYNTHIA A. FRY, Judge




                                             2